Citation Nr: 1107289	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 
1986, and from September 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for a low back disability.  In April 
2005, the Veteran testified before the Board at a hearing held at 
the RO.  In December 2005, the Board remanded the claim for 
additional development.

In a February 2007 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  In a September 2009 
Order, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the claim for further action.  In 
April 2010, the Board remanded the claim for additional 
development.

The Court decision notes that the issue of entitlement to a total 
disability rating based upon individual unemployability (TDIU) 
has been raised by the record.  The Board is aware that 
consideration of a TDIU is an element of an increased rating 
appeal where the claimant submits evidence of unemployability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for 
TDIU was previously disallowed in a July 2005 rating decision, 
during the pendency of this appeal for an increased rating.  That 
decision specifically considered 38 C.F.R. § 4.16(b).  That 
decision also considered the September 2002 VA examination, 
August 2003 and July 2004 statements, and April 2005 testimony 
regarding unemployability submitted by the Veteran and noted by 
the Court as indicating a claim for TDIU.  The Veteran did not 
disagree with that decision or perfect a timely appeal.  Because 
the appellant did not file a timely notice of disagreement, the 
Board finds that it does not have jurisdiction of that issue 
which was the subject of a final, unappealed decision by the RO.  
38 C.F.R. § 20.302 (2010).  However, the Board construes the 
August 2009 brief by the Veteran's representative as a new claim 
for a TDIU rating, and that issue is referred to the RO for 
adjudication.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  To the extent that the Court decision requests that the 
Board specifically consider whether referral for consideration of 
38 C.F.R. § 4.16(b) is appropriate, the Board finds that remand 
for such consideration would be inappropriate in this case 
because the Board does not have jurisdiction of the claim for 
TDIU, which was the subject of a final denial by the RO during 
the pendency of this claim for increase.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability 
(degenerative disc disease of the lumbar spine and central 
herniated disc at L4-L5, with degenerative disease in the 
annulus) is manifested by no more than moderate limitation of 
motion of the thoracolumbar spine, without evidence of muscle 
spasm.  It has not been productive of any incapacitating episodes 
within the past 12 months.  Ankylosis has not been shown.

2.  Since September 23, 2002, the Veteran's low back disability 
has resulted in mild neurological manifestations of the left 
lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5243 
(2010).

2.  Since September 23, 2002, the criteria for a 10 percent 
rating for the neurological manifestations of the left lower 
extremity related to the Veteran's low back disability have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.120, 4.123, DC 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010).   The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  Those provisions, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used 
for rating traumatic arthritis, directs that the rating of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010). In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not to be 
combined with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1) (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The regulations for rating disabilities of the spine were revised 
during the pendency of this appeal, effective September 26, 2003.  
68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim change while the claim is pending, the version 
most favorable to the claimant applies from the effective date of 
the change, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. 
Reg. 25179 (2004).  The amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  Only the prior regulation is used to rate the 
veteran's disability for periods preceding the effective date of 
the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine, 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these symptoms 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted a 
20 percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Since 
that rating code contemplates limitation of motion, a separate 
rating for limitation of motion or arthritis would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 
(1998).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate ratings 
of its chronic orthopedic and neurological manifestations along 
with ratings for all other disabilities, whichever method results 
in the higher rating.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A rating of 20 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A rating of 40 percent was 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  That regulation was again 
slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (Diagnostic Code 5243), permits 
rating under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher rating when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2010).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The Veteran's lumbar spine disability in this case has been rated 
as 20 percent disabling under Diagnostic Code 5293, for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Other applicable diagnostic codes include 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, and Diagnostic Code 5295, for lumbosacral strain.  38 
C.F.R. § 4.71a (2002).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (Diagnostic Code 
5285), complete bony fixation of the spine (Diagnostic Code 
5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  
Accordingly, those diagnostic codes are not applicable.

Under the revised diagnostic criteria, the Veteran's low back 
disability is rated under Diagnostic Code 5243, for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, General Rating Formula for Diseases and Injuries of the 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2010).  Additionally, Diagnostic Code 
5237 (lumbar strain), and Diagnostic Code 5242 (degenerative 
arthritis), are applicable.  The Board now turns to the 
applicable criteria.

Under the old schedular criteria of Diagnostic Code 5292, a 
higher rating of 40 percent was not warranted unless there was 
severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic code 5292 (2001).

The record shows that on July 1995 VA examination, the Veteran 
complained of some sciatic pain in the left leg.  Physical 
examination revealed no sensory or neurological abnormalities.  A 
private treatment record dated in August 1995 also demonstrates 
complaints of radiating pain in the left thigh, leg, and foot.  

On VA examination in September 2002, the Veteran reported that he 
was unemployed because of his back disability.  He stated that he 
rode his bike for transportation.  He was noted to have arrived 
at the examination in a wheelchair, but was able to easily get 
out of the wheelchair and walk about the room.  He reported 
significant stiffness in the back.  He denied any radicular 
symptoms.  He had significant pain most of the day and felt fine 
only two to three days per week.  The range of motion of the 
lumbar spine was voluntarily limited to 40 degrees flexion, with 
complaints of pain.  He had good intersegmental motion on side 
bending, achieving at least 20 degrees of right and left side 
bending.  He demonstrated toe and heel walking without 
restriction.  Neurological examination revealed normal 
physiological and symmetrical reflexes, strength, and sensation 
in both lower extremities.  Straight leg raising was negative, 
bilaterally.  X-ray examination revealed degenerative changes at 
L4-5 and L5-S1.  The impression was history of degenerative disc 
disease, lumbar spine. 

In August 2003, the Veteran stated that at least once per week he 
could not get out of bed due to his back pain and that even after 
he recuperated, the pain would return within a few days.  When he 
worked, his back pain was further aggravated.

In a May 2004 treatment record, the attending physician's 
assistant noted inconsistencies suggesting malingering or 
psychiatric-related pain.  For example, when the physician's 
assistant was walking down the hall with the Veteran he used a 
cane and experienced buckling of his legs.  However, when the 
Veteran was observed in the waiting room, he walked with a normal 
gait and without his cane.  On examination, the Veteran described 
his back pain as debilitating, requiring him to spend most days 
in bed.  However, when asked to undress for the examination, the 
Veteran moved quickly and without evidence of pain.  During 
palpation of the back, the Veteran was noted to be almost 
writhing with pain wherever he was touched.  However, he was 
noted to be able to go through back range of motion exercises 
fairly easily and without much pain.

At his April 2005 hearing before the Board, the Veteran stated 
that he could not walk more than thirty to forty minutes without 
having to rest due to back pain.  His back disability prevented 
him from completing chores in the home and he would only tend to 
the grass and lawn care, though at times he would not be able to 
complete those chores.  He stated that he had pain and numbness 
in his left leg and toes.  

On June 2005 VA neurological examination, the Veteran reported 
that his low back pain was exacerbated by any heavy lifting, 
bending, twisting, or turning which stopped him from being able 
to work.  He had pain when sitting or standing in the same 
position for a prolonged period and often used a cane to walk.  
He stated that over the last two years he had developed achy pain 
in his left leg with numbness and tingling in the toes.  He had 
occasional pain in his right leg but those symptoms were rare.  
There was no history of any focal motor weakness.  He was able to 
attend to activities of daily living with some adjustments.  He 
had not suffered from incapacitating episodes.  He occasionally 
took pain medication for his symptoms but found them to be 
ineffective.  He restricted his driving to short distances.  
Range of motion of the lumbar spine showed flexion to 90 degrees, 
extension to 20 degrees, and lateral bending to 25 degrees, 
bilaterally.  The Veteran was unable to do rotational testing 
because of pain but was able to rotate his entire spine when 
asked.  Repetitive testing revealed evidence of moderate 
fatigability, though there was no associated weakness or 
incoordination.  Neurological examination revealed normal 
strength testing and deep tendon reflexes that were 3+, 
bilaterally.  Sensory examination revealed slight impairment of 
pinprick perception in the left L5 dermatomal distribution.  The 
impression was degenerative disc disease with chronic low back 
pain and stiffness, with possible left L5 sensory radiculopathy. 

VA treatment records show that in March 2006, the Veteran 
reported continuous back pain with numbness and tingling in his 
left leg.  He wore a back brace and took pain medication for his 
symptoms.  Neurological examination of the left lower extremity, 
however, demonstrated intact sensation.  

On VA examination in July 2006, the Veteran reported that once 
per week he had to stay in bed most of the day due to back pain.  
He denied any radiation to his lower extremities and stated that 
the pain stayed mainly at L5-S1.  He reported that he was able to 
tend to his daily activities because he lived with his mother and 
helped out around the home.  The examiner noted that the Veteran 
would not flex beyond 40 degrees of flexion but extended to 30 
degrees without difficulty.  On repeat evaluation, the Veteran 
again would not go beyond 40 degrees of flexion, citing pain.  
The examiner, however, noted that was not a very good indicator 
from the standpoint that the Veteran was able to sit with his 
back at 90 degrees flexion in a chair, without complaint.  The 40 
degrees flexion measurement was thus somewhat unreliable.  He had 
right and left lateral bending to 30 degrees, and right and left 
lateral rotation to 30 degrees.  The examiner additionally noted 
that when the Veteran was asked to get off the examination table 
and then to sit in the middle of the examination table he was 
able to get off, walk around the examination room, and then hop 
back on the examination table without difficulty, or any 
indication of pain or discomfort.  The same was true for lateral 
rotation against force, bilaterally.  The examiner reviewing the 
Veteran's VA treatment records and noted that the Veteran had few 
back complaints since 1999.  Neurological examination revealed no 
indication of radicular symptoms.  There was no evidence of 
sensory deprivation, atrophy of the quadriceps or hamstring 
muscles, and there was normal deep tendon reflexes.  

On June 2010 VA examination, the Veteran reported that his back 
pain was aggravated by activity and that he experienced pain that 
radiated to his toes and was sharp.  He denied falls or 
unsteadiness.  He had decreased motion and stiffness due to his 
low back and experienced a mild dull pain in his low back 
frequently.  Prolonged walking or standing caused flare-ups on a 
weekly basis that lasted for hours at a time.  He used a cane to 
walk.  Physical examination revealed that his gait was antalgic.  
There was no evidence of ankylosis.  There was no spasm, atrophy, 
guarding, or weakness of the low back.  There was evidence of 
pain and tenderness on palpation.  Range of motion testing 
revealed flexion to 60 degrees, extension to 20 degrees, left and 
right lateral flexion to 20 degrees, and left and right rotation 
to 20 degrees.  There was no addition limitation of motion on 
three repetitions.  Motor examination was normal in the lower 
extremities.  Sensory examination was normal bilaterally but for 
decreased pinprick sensation in the left lower extremity and 
decreased threshold on light touch in the left lower extremity.  
Reflex examination was normal on the right side, but evidenced 
decreased reflexes on the left knee jerk and left ankle jerk.  
The Veteran's lumbar spine disability was determined to have 
severe effects on his ability to complete chores or exercise, 
prevented him from playing sports, and had a moderate effect on 
his ability to shop, travel, bathe, dress, or partake in 
recreation.  Neurological examination resulted in the diagnosis 
of radiculopathy at L5.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2 (2010).  Based upon the ranges 
of motion recorded at each of the above examinations, the Board 
concludes that the Veteran's limitation of motion falls, at most, 
within the moderate range.  While the range of motion of the 
Veteran's back has in some aspects fallen within less than half 
the normal range, it appears that those measurements have not 
been entirely accurate, as the Veteran was otherwise observed to 
move about fairly easily and without evidence of pain, and the 
examiner questioned the measurements, rendering them less 
persuasive for rating purposes.  The Board finds that the 
Veteran's nearly normal range of motion in other aspects 
qualifies his range of motion overall as no more than moderate, 
as at no time has his range of motion been found to be severe or 
extremely minimal.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Veteran's low back disability was no more than moderate, for 
which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Thus, the Board finds that the old 
schedular criteria of Diagnostic Code 5292 cannot serve as a 
basis for an increased rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine disability 
again fails to satisfy the requirements for more than a 20 
percent rating.  According to the new regulations, even using his 
"somewhat unreliable" forward flexion of 40 degrees, his ranges 
of motion fall squarely within the requirements for a 20 percent 
rating:  forward flexion greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion not greater than 120 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Thus, 
the Board finds that the new schedular criteria of Diagnostic 
Code 5237 cannot serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for lumbosacral 
strain, the Veteran's low back disability again fails to satisfy 
the qualitative criteria for a rating higher than 20 percent 
under the old version, and the new version.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237, General Rating Formula for Diseases and Injuries of the 
Spine (2010).

Under the old schedular criteria of Diagnostic Code 5295, a 
higher rating of 40 percent was not warranted unless there was 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  In this case, VA records and 
multiple VA examinations demonstrate occasional tenderness but no 
evidence of muscle spasm, and no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  Thus, the Veteran's low back 
disability does not satisfy the criteria for a higher rating of 
40 percent under the old criteria of Diagnostic Code 5295.  Under 
the new schedular criteria, the Veteran's range of motion does 
not meet the criteria for a higher rating of 40 percent, as 
discussed immediately above.

In evaluating whether Diagnostic Code 5293, the code pertaining 
to intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and clinic records beginning in September 
2002.  On VA examination in September 2002, the Veteran's 
neurological examination was non-focal, with physiologic and 
symmetrical reflexes, strength, and sensation in both lower 
extremities.  Straight leg raising was negative, bilaterally.  
Treatment records dated in November 2003 show that his reflexes 
were intact in both lower extremities, but that he had mildly 
decreased sensation to pinprick in his left great toe, second 
toe, and medial surface of the foot.  In December 2004, his 
reflexes were again found to be intact, and his sensation was 
normal in both lower extremities, although the strength in his 
left lower extremity was found to be 4/5.  In February 2005, the 
Veteran complained of numbness and tingling in his left leg.  
Physical examination, however, revealed intact reflexes 
bilaterally, normal sensation in both lower extremities, and 4/5 
strength in the left lower extremity.  June 2005 VA neurological 
examination revealed complaints of left leg pain, numbness, and 
tingling in the toes.  Sensory examination revealed slight 
impairment of pinprick perception in the left L5 dermatomal 
distribution.  The impression was possible left L5 sensory 
radiculopathy.  VA treatment records show that in March 2006, the 
Veteran reported left leg radicular symptoms manifested by 
numbness and tingling in the leg.  Neurological examination was 
intact.  On examination in July 2006, the Veteran reported no 
radiation of his back pain, and no radicular symptoms.  
Examination revealed negative straight leg raising, bilaterally, 
with no indication of radicular symptoms on either the right or 
the left.  There was no sensory deprivation in either lower 
extremity.  There was no atrophy of the quadriceps or hamstring 
muscles on either the right or the left.  He had normal strength 
in the quadriceps and hamstring muscles, bilaterally.  His 
reflexes were found to be normal in both lower extremities.  
However, on June 2010 VA examination, the Veteran reported pain 
that radiated to his toes and was sharp in nature.  Neurological 
examination revealed decreased pinprick sensation in the left 
lower extremity and decreased threshold to light touch on the 
left.  Reflex examination showed decreased reflexes on the left 
knee jerk and ankle jerk.  The assessment was radiculopathy at 
L5.  

While the Veteran has complained of sensory abnormalities related 
to his low back disability, the findings in the medical records 
do not support a conclusion that the Veteran suffered severe 
recurrent attacks of intervertebral disc syndrome with little 
intermittent relief.  The Board finds that the Veteran is thus 
not entitled to an increased rating for his low back disability 
under the criteria of Diagnostic Code 5293, as in effect prior to 
September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and September 
26, 2003.  However, the criteria for rating intervertebral disc 
syndrome were amended, effective September 23, 2002.  After 
September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopedic and neurological manifestations, along 
with ratings for all other disabilities, whichever method results 
in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  Under that diagnostic code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than six 
during the past 12 months.  Incapacitating episodes were defined 
as requiring bed rest prescribed by a physician and treatment by 
a physician.  While the Veteran reported in May 2003 and on VA 
examination that his severe back pain often required him to stay 
in bed as many as two to three days per week, the evidence does 
not show that the Veteran was prescribed bed rest by a physician 
for more than four weeks but less than six weeks during any one-
year period of the rating period under consideration.  
Accordingly, the Board finds that he is not entitled to an 
increased rating under this diagnostic code.  In fact, the 
evidence of record does not show any incapacitating episodes of 
bed rest and treatment prescribed by a physician.

A September 2003 revision stated that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

It has been determined in this case that there is no evidence of 
incapacitating episodes as defined under Diagnostic Code 5293 or 
the General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran may 
be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and combined 
with all other disabilities.

Turning first to the orthopedic manifestations, on VA examination 
in September 2002, the Veteran had flexion voluntarily limited to 
40 degrees, with complaints of pain.  He had good intersegmental 
motion on side bending, achieving at least 20 degrees of right 
and left side bending.  He demonstrated toe and heel walking 
without restriction.  On June 2005 VA examination, range of 
motion of the lumbar spine showed flexion to 90 degrees, 
extension to 20 degrees, and lateral bending to 25 degrees, 
bilaterally.  On VA examination in July 2006, the examiner noted 
that the Veteran would not flex beyond 40 degrees of flexion but 
extended to 30 degrees without difficulty.  On repeat evaluation, 
the Veteran again would not go beyond 40 degrees of flexion, 
citing pain.  The examiner, however, noted that this was not a 
very good indicator from the standpoint that the Veteran was able 
to sit with his back at 90 degrees flexion in a chair, without 
complaint.  The 40 degrees flexion measurement was thus somewhat 
not reliable.  He had right and left lateral bending to 30 
degrees, and right and left lateral rotation to 30 degrees.  The 
examiner additionally noted that when the Veteran was asked to 
get off the examination table and then to sit in the middle of 
the examination table he was able to get off, walk around the 
examination room, and then hop back on the examination table 
without difficulty, or any indication of pain or discomfort.  The 
same was true for lateral rotation against force, bilaterally.  
Finally, on June 2010 VA examination, range of motion testing 
revealed flexion to 60 degrees, extension to 20 degrees, left and 
right lateral flexion to 20 degrees, and left and right rotation 
to 20 degrees.  There was no addition limitation of motion on 
three repetitions.  Taken together, those ranges of motion would 
warrant a rating of no more than 20 percent under the general 
rating formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, are not 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

The Board finds that despite that on September 2002 and July 2006 
VA examination, the Veteran denied experiencing radiation of back 
pain into the left lower extremity, the record as a whole 
supports a conclusion that the Veteran has had radicular symptoms 
in the left lower extremity since September 23, 2002, the date 
the regulations changed to allow for a separate rating for 
neurological manifestations of a low back disability as part of a 
rating under intervertebral disc syndrome.  The evidence shows 
continuous complaints of left leg pain, numbness, and tingling 
dated prior to the appeal period and then throughout the appeal 
period as shown by the Veteran's statements to the Board and to 
his treating physicians at VA.  The Veteran's symptoms have 
remained the same since at least 2002, and have consistently 
included left leg pain, numbness, and tingling in the left toes.  

Accordingly, resolving reasonable doubt in favor of the Veteran, 
and considering the evidence as a whole, including the Veteran's 
history of left leg radicular symptoms in-service and dating 
prior to the appeal period, and up to the most current 2010 VA 
examination, the Board finds that the Veteran has suffered from 
mild neurological manifestations in the left lower extremity 
related to the lumbar spine disability.  However, throughout the 
pendency of the appeal, no muscle atrophy has been present, and 
sensation and reflexes have only been mildly diminished.  The 
Board therefore finds that the Veteran's radicular symptoms are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the Veteran is entitled to no 
more than a 10 percent rating for the neurological manifestations 
of his low back disability in the left leg under Diagnostic Code 
8520.  The Board finds no evidence of organic changes, such as 
muscle atrophy or trophic changes, that would warrant a higher 
rating or demonstrate more than a mild degree of incomplete 
paralysis of the sciatic nerve.  Furthermore, the evidence does 
not show consistency of complaint, symptoms, or findings in the 
right leg that would warrant any separate compensable rating for 
any right leg neurologic symptomatology.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, and all evidence of record related 
to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to a rating greater than 20 percent for a 
low back disability.  The Board finds that the effect of pain and 
weakness on the basis of limitation of motion has been considered 
in the assignment of a 20 percent rating.  Although VA 
examinations have shown that the Veteran reported pain on motion 
and consistent descriptions of flare-ups on a weekly basis that 
resulted in pain and the need for rest, the evidence does not 
show that the functional loss is the equivalent to limitation of 
flexion to 30 degrees or ankylosis of the spine, as is required 
for the next higher rating, or would constitute severe limitation 
of motion.  To that extent, repetitive range of motion testing on 
VA examination has consistently demonstrated limitation of 
flexion to greater than 30 degrees, and the VA treatment records 
do not demonstrate that the Veteran was treated for flare-ups 
that resulted in flexion to 30 degrees or less.  Though on June 
2005 VA examination, there was evidence of moderate fatigability, 
flexion at that time was only to 90 degrees, and thus it cannot 
be said that the functional loss results in a greater disability 
under the applicable criteria.  July 2006 and June 2010 VA 
examinations found no further limitation of motion on repetitive 
testing.  According, though the Veteran has reported that he 
experiences flare-ups from activities such as prolonged standing, 
sitting, or when completing physical activity, the evidence does 
not support the finding that those flare-ups result in forward 
flexion less than 30 degrees or ankylosis of the thoracolumbar 
spine, or severe limitation of lumbar spine motion.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's lumbar spine 
disability, but findings supporting higher ratings have not been 
documented.  In addition, it has not been shown that the service-
connected disabilities has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment that would amount to an unusual or 
exceptional disability picture.  The Veteran contends that any 
kind of physical labor worsens his back pain.  However, the Board 
finds that the rating schedule specifically contemplates the  
Veteran's low back disability by assigning a rating that takes 
into account his decreased range of motion on examination and 
during flare-ups, and by assigning a rating that contemplates the 
neurological symptoms that the Veteran experiences due to his 
lumbar spine disability.  Accordingly, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's lumbar spine 
disability has warranted no more than a 20 percent rating for the 
pendency of the appeal.  In addition, the Board finds that a 
separate 10 percent rating, but no more, for mild neurological 
manifestations of the left lower extremity related to the 
Veteran's lumbar spine disability is warranted, effective 
September 23, 2002.  Reasonable doubt has been resolved in favor 
of the Veteran in rendering this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in August 2002 and April 2010; a 
rating decision in September 2002, a statement of the case in 
June 2004, and a supplemental statement of the case in September 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the August 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

A rating in excess of 20 percent for a lumbar spine disability is 
denied.

Effective September 23, 2002, a separate 10 percent rating for 
mild neurological manifestations of the left lower extremity 
related to the lumbar spine disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


